LatimeR, Judge
(concurring):
I concur with the opinion of Judge Brosman, but because of the character of the dissent I desire to express briefly my views.
In the first place, this Court was exceedingly considerate of the rights of the accused when we permitted a review to consider the question of the admissibility of the confession. The record shows that his counsel, who is a member of The Judge Advocate General’s Corps and is certified as qualified to try cases before general courts-martial, did not object to the introduction of the statement in evidence. On the contrary, he was quite willing that it be admitted in evidence and sought to use its contents to strengthen his defense. In this connection, I quote from the argument made by defense counsel:
“The defense admits that the accused told certain persons that he was not going back to Korea; that he didn’t want to. He also admitted the AWOL charge. He pleaded guilty to that. But the confessions which has (sic) been introduced by the prosecution are not objected to by the defense; not only does he (it) admit that the accused said he would not go back to Korea, but shows the reasons as to why he had that intent not to go back.”
Accordingly, we have a situation where we review an assignment of error touching on the admissibility of a document after the accused did not object to its introduction. He invited its admission and attempted to fortify his defense by relying on the included reasons for his absence, and yet it is suggested we seek by going outside the record to sustain his conviction.
In the second place, ~as suggested by Judge Brosman, we need not at this time pass on the legal question as to whether absence without leave is sufficient to establish the corpus delicti for desertion, as there are ample facts in the record to show the probability that accused intended to shirk hazardous duty. We are not relying solely on a morning report entry, as stated by the dissenter, as the accused pleaded guilty to being absent from a Pipeline Company from the 13th day of January, 1951, to the 6th day of April, 1951. This established beyond any doubt all of the elements of the offense except the intent with which the accused went or remained absent. For the purposes of showing this, and only to the extent necessary to corroborate the confession, the following facts are related: The accused had been in Korea and was returned to Japan for medical reasons, and there is a standard Army procedure for evacuation and return of hospitalized personnel. His plea of guilty would establish that he was released from medical channels to duty. He consulted a captain of his former unit, seeking his aid in being transferred to a unit stationed in Japan. He was informed that this would not be possible unless he could obtain a medical certificate showing he was fit only for limited service. He sought the assistance of a sergeant in an effort to remain in Japan. He told part of his *129marital troubles to this sergeant and was advised to get certain papers prepared before he was shipped back to Korea. Sometime thereafter, he absented himself without authority for approximately three months. These facts alone would be sufficient to establish probable intent not to go back to Korea; but in addition, as mentioned by Judge Brosman, accused was a member of a “pipeline” company, which has the particular purpose of carrying out the details of transporting casuals forward to combat areas.
Great emphasis is 'laid by the dissenting judge on the fact that the majority opinion states that the court-martial could take judicial notice of the purpose of a pipeline company. I wonder if the same protest would be lodged against judicially noting the purpose of a medical company, a quartermaster company, a field artillery battei’y, or other well-known military organizations. Unfamiliarity by an appellate judge with the type and purpose of a military unit does not preclude a court-martial from judicially knowing its purpose. Moreover, the accused by his own witnesses established that he was not a member of any detachment which would permit him to remain in Japan.
In the final analysis, the question of proof necessary to corroborate a confession is not the same as that necessary to convict, and in this case the accused pleaded guilty to an included offense; he furnished facts and circumstances, independent of the confession, which taken together with the prosecution evidence are sufficient to establish clearly the probability that he intended to avoid hazardous duty. When these facts and circumstances are coupled with the confession made by the accused the evidence overwhelmingly preponderates in favor of the finding of guilty. Even though vehemently stated, the fears expressed in the dissent are more imaginary than real.